REVISED SCHEDULE A Compensation pursuant to Section 4 of the Subadvisory Agreement, dated February 25, 2012, shall be calculated in accordance with the following schedule: AZL Federated Clover Small Value Fund Average Daily Net Assets*Rate First $100 million0.55% Next $100 million0.50% Next $100 million0.45% Over $300 million0.40% *When average daily net assets exceed the first breakpoint, multiple rates will apply, resulting in a blended rate.For example, if average daily net assets in AZL Federated Clover Small Value Fund are $400 million, a rate of 55 bps would apply to the first $100 million, a rate of 50 bps would apply to the second $100 million, a rate of 45 bps would apply to the third $100 million, and a rate of 40 bps would apply to the average daily net assets above $300 million. The rates set forth above apply to average daily net assets that are subject to the Subadviser's investment discretion in the Funds. Acknowledged: ALLIANZ INVESTMENTFEDERATED GLOBAL MANAGEMENT LLCINVESTMENT MANAGEMENT CORP. By:/s/ Brian Muench By: /s/ John B Fisher Name: Brian Muench Name: John B Fisher Title: President Title: President & CEO Updated: 11/01/2013 20
